                 Case 19-50102-BLS            Doc 49      Filed 08/13/20       Page 1 of 6




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re
                                                          Chapter 11
WOODBRIDGE GROUP OF COMPANIES,
                                                          Case No. 17-12560 (BLS)
LLC, et al.,1
                                                          (Jointly Administered)
                         Remaining Debtors.

WOODBRIDGE WIND-DOWN ENTITY, LLC
and WB 714 OAKHURST, LLC,
                         Plaintiffs,
v.                                                        Adv. Proc. No. 19-50102 (BLS)

MONSOON BLOCKCHAIN STORAGE, INC.,                         Hearing Date: TBD
                                                          Objection Deadline: TBD
                         Defendant.


              MOTION OF BAYARD, P.A. AND PROCOPIO, CORY,
          HARGREAVES & SAVITCH, LLP FOR LEAVE TO WITHDRAW AS
        COUNSEL TO DEFENDANT MONSOON BLOCKCHAIN STORAGE, INC.

         Bayard P.A. (“Bayard”) and Procopio, Cory, Hargreaves & Savitch, LLP (“Procopio”,

 and together with Bayard, “Withdrawing Counsel”), counsel to Monsoon Blockchain Storage,

 Inc. (“Defendant”) in the above-captioned adversary proceeding (the “Adversary Proceeding”),

 hereby move (the “Motion”) for entry of an order granting Withdrawing Counsel leave to

 withdraw as counsel to Defendant in the Adversary Proceeding. In support of this Motion,

 Withdrawing Counsel respectfully states as follows:




 1
   The Remaining Debtors and the last four digits of their respective federal tax identification numbers are as
 follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC
 (0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks, California
 91423.
               Case 19-50102-BLS        Doc 49      Filed 08/13/20    Page 2 of 6




                                        JURISDICTION

       1.      The United States Bankruptcy Court for the District of Delaware (this “Court”)

has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334(b) and the Amended

Standing Order of Reference from the United States District Court for the District of Delaware,

dated as of February 29, 2012. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

       2.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       3.      Pursuant to Rule 7012(b) of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”) and Rule 7012-1 of the Local Rules of Bankruptcy Practice and Procedure

of the United States Bankruptcy Court for the District of Delaware (the “Local Rules”),

Withdrawing Counsel consents to the entry of a final order by the Court in connection with this

Motion to the extent that it is later determined that the Court, absent consent of the Parties,

cannot enter final orders or judgments in connection herewith consistent with Article III of the

United States Constitution.

       4.      The statutory predicates for the relief requested herein are section 105(a) of title

11 of the United States Code, §§ 101–1532, as amended (the “Bankruptcy Code”), Bankruptcy

Rule 7012, Rule 11 of the Federal Rules of Civil Procedure, Local Rules 7012-2, 9006-2, and

9010-2(b), and Rule 1.16 of the Model Rules of Professional Conduct of the American Bar

Association.

                                        BACKGROUND

       5.      On February 12, 2019, Woodbridge Group of Companies, LLC and Eldredge

Investments, LLC (the “Plaintiffs” and, together with Defendant, the “Parties”) filed the

Adversary Complaint for: (I) Declaratory Judgment Regarding Ownership of Funds Held in




                                                2
                  Case 19-50102-BLS             Doc 49        Filed 08/13/20        Page 3 of 6




Escrow; and (II) Turnover of Such Property as Property of the Estate [Adv. D.I. 1] (the

“Complaint”).

         6.       On March 28, 2019, the Plaintiffs filed the Request for Entry of Default Against

Defendant [Adv. D.I. 10]. The Clerk of the Court entered an Entry of Default against Monsoon

on April 1, 2019 [Adv. D.I. 11].

         7.       On or about the time of the Entry of Default, Bayard was retained as Delaware

counsel to Monsoon Blockchain Storage, Inc. solely in its capacity as Defendant in the

Adversary Proceeding. Bayard has acted as co-counsel to Procopio throughout this case.

         8.       On April 15, 2020, Defendant filed the Defendant’s Objection to Plaintiffs’

Motion for Default Judgment [D.I. 17]. On October 10, 2019, the Court entered a Memorandum

Order denying the Motion for Default Judgment and setting aside the Entry of Default Judgment

[Adv. D.I. 24].

         9.       On November 25, 2019, Defendant filed the Defendant’s Motion to (I) Dismiss in

Favor of Arbitration or (II) Alternatively, Transfer Venue [D.I. 38] (the “Motion to Dismiss”).

         10.      On July 15, 2020, the Court entered a Memorandum Order denying Defendant’s

Motion to Dismiss [Adv. D.I. 48].

         11.      As agreed to among the Parties, Defendant’s deadline to answer or otherwise

respond to the Complaint was August 12, 2020 (the “Answer Deadline”).2




2
 Counsel to the Plaintiffs have agreed to further extend Defendant’s Answer Deadline to September 9, 2020 in light
of the relief requested herein in order to, inter alia, allow Defendant adequate time to retain replacement counsel in
connection with the Adversary Proceeding. The Parties intend to file a stipulation regarding the proposed further
extension of the Answer Deadline with the Court under Certification of Counsel.




                                                          3
                Case 19-50102-BLS          Doc 49        Filed 08/13/20   Page 4 of 6




        12.     At all relevant times during the Adversary Proceeding, Withdrawing Counsel has

worked diligently to advance and protect the rights and interests of Defendant and advocate on

Defendant’s behalf.

        13.     Following the entry of the Order Denying Motion to Dismiss, Withdrawing

Counsel provided Defendant with multiple written requests that Defendant fulfill its obligations

to Withdrawing Counsel, in which Withdrawing Counsel provided Defendant with reasonable

advisements that its continued failure to fulfill those obligations would cause Withdrawing

Counsel to seek leave to withdraw as counsel.

                                      RELIEF REQUESTED

        14.     By this Motion, Withdrawing Counsel seeks entry of an order, substantially in the

form attached hereto as Exhibit A (the “Proposed Order”): (I) granting Withdrawing Counsel’s

request for leave to withdraw as counsel to Defendant in the Adversary Proceeding; and

(II) granting such other relief as is just and proper.

                               BASIS FOR RELIEF REQUESTED

        15.     Pursuant to Local Rule 9010-2(b), an attorney’s appearance may not be

withdrawn except by leave of the Court, unless another attorney who is a member of the bar of

the District Court for the District of Delaware will remain as attorney of record for the

withdrawing attorney’s client. At the time of filing this Motion, no replacement attorney has

entered an appearance on behalf of Defendant and, thus, Withdrawing Counsel requires the

Court’s leave to withdraw.

        16.     Under the present facts, ample cause exists for this Court to grant leave for

Withdrawing Counsel to withdraw as counsel to Defendant.




                                                   4
                   Case 19-50102-BLS        Doc 49      Filed 08/13/20    Page 5 of 6




           17.     Specifically, under Rule 1.16(b) of the Model Rules of Professional Conduct of

the American Bar Association, a lawyer may withdraw from representing a client if “the client

fails substantially to fulfill an obligation to the lawyer regarding the lawyer’s services and has

been given reasonable warning that the lawyer will withdraw unless the obligation is fulfilled.”

Model Rules of Prof’l Conduct R. 1.16(b)(5).

           18.     Defendant has failed to substantially fulfill an obligation regarding Withdrawing

Counsel’s services, despite reasonable warning that continued failure to fulfill that obligation

would result in Withdrawing Counsel withdrawing from representing Defendant.

           19.     Finally, given the present status of other adversary proceedings filed by Plaintiff

in connection with the above-captioned chapter 11 cases, there is no pressing or immediate

exigency sufficient to justify denying Withdrawing Counsel’s request for leave to withdraw as

counsel in the Adversary Proceeding. Neither Defendant’s nor Plaintiff’s rights or interests will

be materially impacted or harmed if Withdrawing Counsel’s request is granted and the Answer

Deadline is extended3 to allow Defendant reasonable time to retain replacement counsel.

Accordingly, Withdrawing Counsel’s withdrawal “can be accomplished without material adverse

effect on the interests of [Defendant].” Model Rules of Prof’l Conduct R. 1.16(b)(1).

                                               NOTICE

           20.     Notice of this Motion will be served on (i) counsel to the Plaintiffs and (ii) the

Office of the United States Trustee for Region 3 by first-class United States mail, and on

(iii) Defendant by certified mail, as required by Local Rule 9010-2. Withdrawing Counsel




3
    See FN 2, supra.




                                                    5
               Case 19-50102-BLS         Doc 49        Filed 08/13/20   Page 6 of 6




respectfully submits that under the circumstances and in light of the nature of the relief

requested, no other or further notice need be given.

       WHEREFORE, Withdrawing Counsel respectfully requests this Court enter an order,

substantially in the form attached hereto as Exhibit A: (I) granting Withdrawing Counsel’s

request for leave to withdraw as counsel to Defendant in the Adversary Proceeding; and (II)

granting such other and further relief as is just under the circumstances.

Dated: August 13, 2020                           BAYARD, P.A.
       Wilmington, Delaware
                                                 /s/ Evan T. Miller
                                                 Evan T. Miller (No. 5364)
                                                 Sophie E. Macon (No. 6562)
                                                 600 N. King Street, Suite 400
                                                 Wilmington, DE 19801
                                                 Telephone: (302) 655-5000
                                                 Facsimile: (302) 658-6395
                                                 E-mail: emiller@bayardlaw.com
                                                          smacon@bayardlaw.com

                                                 - and -

                                                 PROCOPIO

                                                 /s/ William A. Smelko
                                                 William A. Smelko
                                                 525 B Street, Suite 2200
                                                 San Diego, CA 92101
                                                 Telephone: (619) 525–3834
                                                 Facsimile: (619) 744–5447
                                                 E-mail: bill.smelko@procopio.com

                                                 Counsel for Defendant




                                                 6
